Order entered January 11, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-01100-CV

                    IN RE MELINDA M. RAKES, Relator

           Original Proceeding from the 380th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 380-56040-2020

                                    ORDER
              Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we GRANT relator’s December

21, 2020 motion and DISMISS this original proceeding. Having dismissed the

original proceeding, we also DENY relator’s amended motion for emergency relief

as moot.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE